DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 10: Ineligible.
The claim recites an apparatus comprising a processor and memory. The claim is directed to a machine, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of identifying an Internet meme; providing an offering of shares in the Internet meme at a first share price; receiving a cryptocurrency purchase of shares in the Internet meme from a user; tracking a reach of the Internet meme; and based on a number of tracked instances of the Internet meme reaching a first threshold, providing a buyback offer for shares in the Internet meme at a second share price, the second share price being greater than the first share price.
In order words, the claim limitations describe offering and selling shares associated with a meme at a price using cryptocurrency, and buying back said shares at a higher price when the meme becomes widespread. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, involves commercial transactions such as buying and selling, but for the recitation of generic computer components such as the processor and memory. These limitations fall under the fundamental economic principles or practices of the “certain method of organizing human activity” grouping (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
The claim recites additional limitation of using a processor and memory. The processor and memory in the steps are recited at a high level of generality. These generic components are no more than mere instructions to apply the exception using generic computer component. Also, the Internet limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 1 and 16 recite a method and computer readable medium claim equivalents of claim 10, and are therefore similarly rejected using the same rationale as claim 10, supra.

Claims 2, 11 and 17 recite based on the tracking of the Internet meme reaching a second threshold that is greater than the first threshold, providing a buyback offer for shares in the Internet meme at a third share price, the third share price being greater than the second share price. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. These limitations are also part of the abstract idea identified in claim 10, and are similarly rejected under the same rationale as claim 10, supra.



Claims 3, 12 and 18 recite wherein identifying the Internet meme comprises: monitoring a plurality of online sources for digital visual content; determining whether instances of digital visual content include a same visual aspect; identifying digital visual content including the same visual aspect as similar visual content; tracking each instance of similar digital visual content on the online sources; and based on a number of tracked instances of similar digital visual content exceeding a meme threshold, identifying the similar digital visual content as the Internet meme. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. These limitations are also part of the abstract idea identified in claim 10, and are similarly rejected under the same rationale as claim 10, supra.

Claims 4-7, 13 and 19 recite identifying an iteration of the Internet meme; and assigning shares in the iteration of the Internet meme to shareholders of the Internet meme; wherein the assigning of the shares comprises: determining a lineage of the Internet meme; and assigning shares in the iteration of the Internet meme to shareholders of the Internet meme based on the lineage of the Internet meme; wherein the assigning of the shares comprises: determining a relationship of an owner of the shares in the Internet meme to the Internet meme; and assigning shares in the iteration of the Internet meme based on the relationship of the owner of the shares in the Internet meme to the Internet meme; wherein a multiplier is applied to the shares in the Internet meme to determine a number of shares in the iteration of the Internet meme that are assigned, the multiplier being greater for a creator of the Internet meme than for a mere owner of shares of the Internet meme. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. These limitations are also part of the abstract idea identified in claim 10, and are similarly rejected under the same rationale as claim 10, supra.

Claims 8-9, 14-15 and 20 recite displaying a further Internet meme to a user; receiving data on the further Internet meme from the user; and awarding cryptocurrency to the user based on the data received from the user on the further Internet meme; wherein the data comprises data on a lineage of the further Internet meme or data categorizing the further Internet meme. These further narrow the abstract idea except for the recitation of a display. The display here is also recited at a high level of generality with the only required function of displaying information, which is a routine function of displays. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. These limitations are also similarly rejected under the same rationale as claim 10, supra.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lam (USPAP 2020/0250751) discloses a method for valuing and exchanging flatted shares of a private company using a computerized trading platform includes receiving company ownership data including a number of securities in one or more investment classes held by a plurality of shareholders in the private company. A transaction price is computed for buying flatted shares in a special purpose vehicle (SPV) using an auction algorithm based on the bidding price for each of the buy orders from a plurality of investors in the SPV for identifying a set of investors from the plurality of investors whose buy orders include bidding prices larger than or equal to the computed transaction price. Upon assessing that a criterion for SPV formation is met, a buy-back of a portion of a number of securities held by at least one selling shareholder is performed and the flatted SPV shares are issued to the set of investors (abstract).

Madhavan et al. (USPAP 2015/0294409) discloses a system and method for facilitating offerings of securities (0038).

Bucknell (WO 2013/177619) discloses a system and method for pricing and allocating identified securities (0007-0009). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691